IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31252
                         Summary Calendar
                        __________________


M.A. BAHETH, also known as M. Allam Baheth; BAHETH RESEARCH &
DEVELOPMENT LAB; M.A. BAHETH & CO., INC.; BAHETH ENVIRONMENTAL &
ANALYTICAL TESTING LAB, LTD.,

                                     Plaintiffs-Appellants,

versus

GUARANTY BANK AND TRUST COMPANY, also known as Regions Bank
of Louisiana; CHUCK DABADIE; CHRIS POPE; FRANK CLARK,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. CA-95-96-M-A
                        - - - - - - - - - -
                          October 7, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Appellants M.A. Baheth, also known as M. Allam Baheth;

Baheth Research & Development Lab; M.A. Baheth & Co., Inc.; and

Baheth Environmental & Analytical Testing Lab, Ltd., appeal the

district court's judgment dismissing their federal claims

pursuant to the antitying provisions of the Bank Holding Company


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31252
                                -2-

Act, 12 U.S.C. §§ 1972 and 1975, for failure to state a claim

under Fed. R. Civ. P. 12(b)(6).   They also appeal the dismissal

of their state law claims based on prescription.   Because

appellants have failed to challenge the district court's

alternative basis for the dismissal of their state law claims

based on a discretionary declination of supplemental

jurisdiction, these claims are considered abandoned.    See Weaver

v. Puckett, 896 F.2d 126, 128 (5th Cir.), cert. denied, 498 U.S.
966 (1990).   We have reviewed the record and the district court's

opinion and find no reversible error regarding the dismissal of

the federal claims.   Accordingly, we affirm for essentially the

reasons given by the district court.   M.A. Baheth, a/k/a M. Allam

Baheth; Baheth Research & Development Lab, and Baheth

Environmental & Analytical Testing Lab, Ltd. and M.A. Baheth &

Co., Inc. v. Guaranty Bank & Trust Company, et al., C.A. No. 95-

96-B-1 (M.D. La. Nov. 3, 1995).

     AFFIRMED.